Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are pending and examined herein. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, in view of the amended claim language, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive. The 35 U.S.C 112 rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made is view of 35 U.S.C 112.
Applicant’s arguments with respect to the 35 U.S.C 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recites the limitation “a sealed inner tube” which renders the claim indefinite. The structural relationship of an “inner” tube is unclear. Inner with respect to what? Does it imply that there’s also an outer tube? Or is the outer tube the thimble tube?
Any claim not specifically addressed above is also rejected due to dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 1, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. EP0175975 in view of Heibel US Pub 20160232995. 
Regarding claim 1, Doshi discloses a nuclear reactor power generation system (Fig. 1) having a reactor pressure vessel that houses a nuclear core (Pg. 1 ln 4-5, Pg. 5 ln 24-27; a skilled 
a plurality of nuclear fuel assemblies (Fig. 2: 10 and Pg. 1 ln 4-5 “the reactor core includes a larger number of fuel assemblies”) each respectively comprising: 
a plurality of elongated fuel rods (18) each having an axial length (see Fig. 1);
 a top nozzle (22) positioned above the plurality of elongated fuel rods (see Fig. 1); 
a bottom nozzle (12) positioned below the plurality of elongated fuel rods (see Fig. 1); 
a plurality of axially spaced grids (16) configured to maintain the plurality of elongated fuel rods in an organized, spaced array (Pg. 5 ln 33-35); and
 a plurality of thimble tubes (14) interspersed among the fuel rods, each of the plurality of thimble tubes extending between and attached to the top nozzle (Pg. 5 ln 36-37), and the bottom nozzle (Pg. 5 ln 30-33); and 
a stationary control rod (30 and Pg. 6 ln 23 -25 “stationarily supported”) positioned in at least one of the plurality of thimble tubes in at least one of the plurality of fuel assemblies (Pg. 6 ln 23-26), the stationary control rod comprising: 
a fluid system comprising: 
a sealed inner tube (40); and 
a neutron absorbing fluid (42 and Pg. 7 ln 10 “liquid neutron absorber material 42”) occupying the sealed inner tube (Fig. 2: 42 occupies 40), the fluid comprising: 

a neutron absorbing material (Pg. 7 ln 11 “boron”); 
wherein the fluid system is configured to increase a density of the neutron absorbing material at discrete axial locations along the stationary control rod (Pg. 3 ln 19-26; Pg. 7 ln 34-36 “the liquid absorber material 42 circulates within the sealed chamber 40, and such circulation tends to self-equalize the rate of depletion of the neutron absorber material throughout the length of the chamber 40”) to depress a reactor power surrounding the discrete axial locations (Pg. 3 ln 19-26; Pg. 7 ln 34-36; the circulation of the liquid absorber replenishes the discrete axial locations along the control rod that are depleted faster due to the neutron flux. The increased amount of neutron absorbing material in these zones will depress a reactor power surrounding the discrete axial locations). 
Doshi is silent with respect to the stationary control rod fluid system being a magneto-rheological fluid system. 
Heibel however does and teaches a magneto-rheological fluid system (Fig. 5-7) that comprises a magneto-rheological neutron absorbing fluid ([0031] “magneto-rheological fluid” and [0032] “fluid preferentially either absorbs or forward diffused neutrons”), the magneto-rheological neutron absorbing fluid comprising magnetic particles and a liquid component ([0033] “the magneto-rheological fluid comprises very small ferromagnetic particles (e.g., —Fe, FE-W—Ni alloys) in a suspension with a viscous liquid”) wherein the magneto-rheological fluid system being configured to increase a density of the magneto-rheological fluid at discrete axial 
Regarding claim 9, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Doshi further discloses wherein the neutron absorbing materials comprises Boron-10 (Pg. 7 ln 12 “boron being enriched with B-10”). 
Regarding claim 10, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel further teaches wherein a liquid component of the magneto-rheological neutron absorbing fluid comprises a viscous material ([0033] “The magneto-rheological fluid comprises… a viscous liquid”). While Heibel does not explicitly mention the viscous material is resistant to radiation induced decomposition, it would have been obvious to one of ordinary skill in the art to incorporate a viscous material that is resistant to radiation induced decomposition, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Such a modification of incorporating a 
Regarding claim 14, Doshi discloses a stationary control rod to be inserted into a thimble tube (Fig. 2: 30 and Pg. 6 ln 23 -25 “stationarily supported”) of a nuclear fuel assembly having a plurality of elongated fuel rods(Pg. 6 ln 23-26), the stationary control rod comprising: 
a fluid system comprising: 
a sealed inner tube (40); and 
a neutron absorbing fluid (42 and Pg. 7 ln 10 “liquid neutron absorber material 42”) occupying the sealed inner tube (Fig. 2: 42 occupies 40), the fluid comprising: 
a liquid component (Pg. 7 ln 11 “water”); and 
a neutron absorbing material (Pg. 7 ln 11 “boron”); 
wherein the fluid system is configured to increase a density of the neutron absorbing material at discrete axial locations along the stationary control rod (Pg. 3 ln 19-26; Pg. 7 ln 34-36 “the liquid absorber material 42 circulates within the sealed chamber 40, and such circulation tends to self-equalize the rate of depletion of the neutron absorber material throughout the length of the chamber 40”) to depress a reactor power surrounding the discrete axial locations (Pg. 3 ln 19-26; Pg. 7 ln 34-36; the circulation of the liquid absorber replenishes the discrete axial locations along the control rod that are depleted faster due to the neutron flux. The increased amount of neutron 
Doshi is silent with respect to the stationary control rod fluid system being a magneto-rheological fluid system. 
Heibel however does and teaches a magneto-rheological fluid system (Fig. 5-7) that comprises a magneto-rheological neutron absorbing fluid ([0031] “magneto-rheological fluid” and [0032] “fluid preferentially either absorbs or forward diffused neutrons”), the magneto-rheological neutron absorbing fluid comprising magnetic particles and a liquid component ([0033] “the magneto-rheological fluid comprises very small ferromagnetic particles (e.g., —Fe, FE-W—Ni alloys) in a suspension with a viscous liquid”) wherein the magneto-rheological fluid system being configured to increase a density of the magneto-rheological fluid at discrete axial locations along the stationary control rod to depress a reactor power surrounding the discrete axial locations ([0032]-[0033]). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Doshi fluid system with the magneto-rheological fluid of Heibel for the predictable advantage of a magneto-rheological fluid which has effective density and composition properties that change when a magnetic field is applied across the fluid ([(0031]). Such a modification of using a magneto-rheological fluid further provides the advantage of controlling the nuclear reactions by changing the magnetic field within the core during normal operation of the reactor ([0014]). 
Claims 2, 3, 7-8, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. EP0175975 in view of Heibel US Pub 20160232995 and further in view of Okazaki et al. JP 2006193686. 
Regarding claims 2 and 15, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel further teaches a plurality of magnets (1-5) axially spaced in tandem along and supported at discrete positions along an axial length of a sealed inner tube (magnets 1-5 are arranged next to each other along the length of 46), wherein each of the magnets are configured to generate a magnetic field having a variable strength ([0033] “Each of the magnets 1-5 is separately controlled to respectively create discrete, independent magnetic fields”). One of ordinary skill in the art would have found it obvious to modify the Doshi system with the magnets of Heibel for the predictable advantage of reshaping the radial and axial power distribution ([0033]). 
Heibel teaches that an increase in the strength of the magnetic field increasing the density of the magneto-rheological neutron absorbing fluid subject to the magnetic field and a decrease in the strength of the magnetic field decreasing the density of the magneto-rheological neutron absorbing fluid subject to the magnetic field ([0033] “electromagnets numbered 1 through 5 that cause the distribution of magnetic particles in the magneto-rheological fluid to preferentially locate in the areas of the highest magnetic field strength”). However, as taught by Okazaki, gadolinium is another suitable magnetic substance for a magnetic-rheological fluid system ([660]). A skilled artisan would recognize that Gadolinium is a neutron absorbing material. 
Therefore, the combination of the system of Doshi as modified by the magneto-rheological fluid system of Heibel and the Gadolinium of Okazaki would have produced a system wherein each of the magnets are configured to generate magnetic field having a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add gadolinium to the magneto-rheological neutron absorbing fluid of Heibel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The identities of suitable nuclear reactor burnable poisons are well known in the art. A skilled artisan would have been motivated to use gadolinium, which is commonly used as a burnable absorber in the art due to its very high neutron absorption cross-section, for the predictable advantage of controlling the reactivity.
Regarding claims 3 and 16, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel further teaches wherein each of the magnets (1-5) is an electromagnet ([0033] “electromagnets 1-5”). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify Doshi system with the electromagnets of Heibel for the predictable advantage of varying the magnetic field strength by controlling the amount of current supplied.
Regarding claim 7, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel further teaches wherein each of the electromagnets is formed from a corresponding magnetic coil and wherein a relative strength of each of the electromagnets is a product of a number of turns of the corresponding magnetic coil (Fig. 7 and [0033] “electromagnets 1-5 that are individually controlled and electrically powered from a source 48.” Here, electromagnets that are individually controlled and electrically powered from a source is being interpreted as each electromagnet has a separate magnetic coil (48) and controller (62)). 
Regarding the limitation “wherein the number of turns of some of the electromagnets along the axial length of the sealed inner tube, is different than the number of turns of others of the electromagnets along the axial length of the sealed inner tube to shape the axial power distribution of the corresponding fuel assembly in a preconceived form,” Heibel does not explicitly disclose varying the number of turns of the electromagnets based on their position with respect to the Magneto-rheological fluid. However it is known that the number of turns of an electromagnet determines the strength of the magnetic field1. Accordingly, a skilled artisan would have found it obvious to vary the number of coils of the EMs of Heibel combined with the control rod of Doshi for the predictable purpose of achieving a desired magnetic field strength at positions along the control rod tube.  
One skilled in reactor design would recognize through routine experimentation that varying the number of turns of the electromagnets along the axial length of the inner tube 
Regarding claim 8, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel further teaches wherein each of the electromagnets is formed from a corresponding magnetic coil and relative strength of each of the electromagnets is a product of a number of turns of the corresponding magnetic coil (Fig. 7 and [0033] “electromagnets 1-5 that are individually controlled and electrically powered from a source 48.” Here, electromagnets that are individually controlled and electrically powered from a source is being interpreted as each electromagnet has a separate magnetic coil (48) and controller (62)). 
Regarding the limitation “wherein the number of turns of some of the electromagnets at a same core elevation in a number of the stationary control rods of some of the plurality of nuclear fuel assemblies, is different than the number of turns of others of the electromagnets at the same elevation in a number of the stationary control rods of some other of the plurality of nuclear fuel assemblies to shape the radial power distribution at the core elevation in a 
One skilled in reactor design would recognize through routine experimentation that varying the number of turns of the electromagnets at the same core elevation in a number of control rods achieves the same result effective variable of controlling the magnetic fields in the radial direction by applying different amount of currents to each respective electromagnet. The skilled person’s motivation would have been, the expectation of, as described by Heibel, that varying the strength of the magnetic field at different positions “will increase neutron leakage from the majority of the most significant areas of the reactor and cause reactor power to decrease” ([0033]) and “to increase reactor power current is supplied to electromagnets 2 and 4 and the current supplied to electromagnets 1 and 5 is eliminated to re-establish a uniform magnetic field” ([0033]). If you have electromagnets supplied with different amounts of current, therefore the magnetic field of the electromagnets is going to be different and changing the number of turns of the magnetic coils achieves the same desired outcome. Moreover, since the power of the reactor is higher in the center of the core that on the periphery, a skilled artisan would be motivated to use electromagnets with magnetic coils that 
Regarding claim 12, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Okazaki further teaches wherein a liquid component of the magnetic-rheological neutron absorbing fluid comprises molten salts ([627] “include liquids (normal temperature molten salt) and the like”). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the magneto-rheological fluid of Heibel with the molten salt of Okazaki, as it produces no unexpected results. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel further teaches wherein a strength of a magnetic field of at least some of the electromagnets are separately controlled by a controller outside of the reactor pressure vessel ([0033] “electromagnets 1-5 that are individually controlled and electrically powered from a source 48. Each of the magnets 1-5 is separately controlled to respectively create discrete, independent magnetic fields”). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Doshi system with the magnets being separately controlled by a controller of Heibel for the predictable advantage of . 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. EP0175975 in view of Heibel US Pub 20160232995 in view of Okazaki et al. JP 2006193686 and further in view of Heibel et al. US Pub 20120177167.
Regarding claim 4, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel (‘995) further teaches wherein each of the magnets (1-5) has a separate power source ([0033] “electromagnets 1-5 that are individually controlled and electrically powered from a source 48”). Here, electromagnets that are individually controlled and individually electrically powered is being interpreted as each electromagnet has its own separate magnetic coil and power source. Heibel (‘995) does not mention that each power source is self-powered. 
Heibel (‘167) however does and teaches a self-powered power source (Fig. 9 and [0018] “self-powered radiation detector that suppliers power to the power source”).  One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the power source of Heibel (‘995) with the self-powered power source of Heibel (‘167) for the predictable advantage of generating an electrical current representative of the strength of the radiation environment ([0017]). Such a modification would allow for the strength of the electromagnets to increase or decrease depending on the reactor power. This is further motivated by Heibel (‘995) which teaches “there is a feedback to the current supply controller 62 based on signals from prompt responding neutron detectors… The current controller evaluates the difference between the current reactor power level and the demanded 
Regarding claim 5, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel (‘995) and the self-powered source of Hiebel (‘167) renders the parent claim obvious. Heibel (‘995) further teaches wherein the power source is configured to be responsive to a radiation surrounding the power source to produce a current that powers the corresponding electromagnet ([0034] “There is a feedback to the current supply controller 62 based on signals from prompt responding neutron detectors 64 (e.g., —Pt, Co detectors)” and “The current controller evaluates the difference between the current reactor power level and the demanded power level and the rate at which the current reactor power level is changing to determine which electromagnets need to be activated ”), and in this combination Heibel (‘167) teaches the power source is a self-powered source (Fig. 9). The skilled artisan would have been motivated to utilize the self-powered power source taught by Heibel (‘167) for the reasons already stated in the above rejection of claim 4.
Regarding claim 6, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel (‘995) and the self-powered source of Hiebel (‘167) renders the parent claim obvious. Heibel (‘167) further teaches wherein strength of the magnetic field increases with an increase in intensity of surrounding radiation and strength of the magnetic field decreases with a decrease in intensity of surrounding radiation ([0017] “the self-powered radiation detector that supplies power to the power source also generates the electric current representative of the strength of the radiation .  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. EP0175975 in view of Heibel US Pub 20160232995 in view of Okazaki et al. JP 2006193686 and further in view of Kintz et al. US Pub 20040084263. 
Regarding claim 11, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel does not explicitly mention the composition of the liquid component of the magneto-rheological absorbing fluid.
Kintz however does and teaches a magnetorheological system that comprises sodium ([0069] “sodium stearate”). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the magneto-rheological fluid of Heibel with the sodium magnetorheological fluid of Kintz, as it produces no unexpected results. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Electromagnetic_coil